Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objection
The specification is objected to because there is no written description of the reproduction disclosure. The specification must include a description of each figure. The sole description that applicant has provided is not sufficient to explain each view submitted in the reproduction disclosure. The descriptions of the figures are not required to be written in any particular format, however, they must describe the views of the reproductions clearly and accurately. See Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. For this reason, the specification must be amended to include figure descriptions. The following language and format are suggested:
	--FIG. 1.1 is a front view of the charm showing our new design;
	FIG. 1.2 is a back view thereof;
	FIG. 1.3 is a top view thereof;
	FIG. 1.4 is a bottom view thereof;
	FIG. 1.5 is a left side view thereof;
	FIG. 1.6 is a right side view thereof;
	FIG. 1.7 is a front right perspective view thereof;
	FIG. 1.8 is a back left perspective view thereof.--
	
Claim Rejection – 35 USC 112(b)
The claim is rejected for failing to particularly point out and distinctly claim the invention as required in 35 U.S.C. 112(b). The claim is indefinite because the reproductions include, in figures 1.1-1.8, broken lines that are not described in the specification, and the scope of the claimed design cannot be determined. 
If the broken lines represent portions of the article or environmental structure for which protection is not sought, applicant may overcome this rejection by inserting a statement similar to the following into the specification immediately preceding the claim, provided such statement does not introduce new matter (see 35 U.S.C. 132):
--The broken lines showing jewelry are for the purpose of illustrating environmental structure and form no part of the claimed design—

Claim Rejection - 35 U.S.C. 103
The claim is rejected under 35 U.S.C. 103 as being unpatentable over Examiner’s non-patent literature document “U”, Jewels by Lux, in view of Non-patent Literature document “V”, Dophee. 

Although the invention is not identically disclosed or described as set forth 35 U.S.C. 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which said subject matter pertains, the invention is not patentable. 

The Jewels by Luxe design shows heart pendant having design characteristics which are basically the same as those of the claimed design. The Jewels by Luxe design shows a heart pendant having a tear-drop shaped cross-section, top loop, and bail. 

The claimed design differs from the Jewels by Lux design in that the claimed design has a common lobster claw bail. 

The Dophee design teaches a common lobster claw bail. 

It would have been obvious to a designer of ordinary skill in the art at the time the invention was made to apply the common lobster claw bail from Dophee to Jewels by Lux, resulting in an appearance basically the same as the claimed design, and over which the claimed design would have no patentable distinction. See the following images.

    PNG
    media_image1.png
    491
    496
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    595
    705
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    518
    366
    media_image3.png
    Greyscale


The differences between Jewels by Lux and the claim are not significant enough to warrant a patent for the overall appearance of the claimed design over the prior art particularly considering the teachings of Dophee. (In re Lapworth, 172 USPQ 129 (CCPA 1971); In re Lamb, 286 F.2d 610, 128 USPQ 539 (1961)). 

This modification of the primary reference in light of the secondary references is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the others. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). It is noted that case law has held that one skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168, 170 USPQ 285 (CCPA 1961 ) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981).
The Examiner submits that once references have been combined, the resulting design is compared to the claimed design with the standard of the ordinary observer, not one of ordinary skill in the art. For design patents, the role of one skilled in the art in the obviousness context lies only in determining whether to combine earlier references to arrive at a single piece of art for comparison with the potential design or to modify a single prior art reference. Once that piece of prior art has been constructed, obviousness, like anticipation, requires application of the ordinary observer test, not the view of one skilled in the art. International Seaway Trading Corporation, v Walgreens Corporation (2009)
The claimed design has no patentable distinction over the Examiner's combination of references.

Conclusion
The claim stands rejected under 35 U.S.C. 112(b) and 35 U.S.C. 103. The references cited but not applied are considered cumulative art related to the claimed design. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Ault whose telephone number is (571)272-9278. The examiner can normally be reached on Monday-Friday from 8:00am to 2:00pm EST. 
 
If attempts to reach the examiner by telephone are unsuccessful, primary examiner, Teddy Falloway, can be reached at telephone number (571)270-0207, or the examiner's supervisor, Tracey Bell, can be reached at (571)272-8999. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Discussion of the Merits of the Case 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.  Additional information regarding interviews is set forth below.




Telephonic or In Person Interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). 

The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, may be used for this purpose:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012

See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darcey.gottschalk@uspto.gov to arrange a time and date for the telephone interview. Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayles, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b). 

/SA/Examiner, Art Unit 2922                                                                                                                                                                                                        
/W. A. Teddy Falloway/Primary Examiner, Art Unit 2921